Citation Nr: 0312845	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-05 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from March 1978 to March 
1998.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The Board remanded the 
case to the RO in October 2001 for additional development.  
That development has been completed and the case is once 
again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  The veteran's hepatitis C is manifested by complaints of 
fatigue and mild liver damage, with no evidence of 
hepatomegaly, weight loss, or incapacitating episodes having 
a total duration of at least four weeks during any 12-month 
period during the pendency of his claim.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 
3.102, 3.321(b)(1), 4.1-4.14, 4.113, 4.114 Diagnostic Code 
7345 (2000), Diagnostic Code 7354 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected hepatitis C.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of the issue on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  There does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The RO has secured all of the 
veteran's service medical records as well post-service 
medical records identified by the veteran.  The veteran has 
also been afforded four VA examinations to determine the 
nature and severity of his hepatitis C.  The veteran 
initially requested that he be scheduled for hearing before a 
member of the Board, but later withdrew his hearing request 
with no indication that he wished to reschedule.  Under these 
circumstances, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the issue on appeal has been made by 
the agency of original jurisdiction.

The Board further observes that the discussions in the rating 
decisions of November 1998 and September 1999, the statement 
of the case issued in February 1999, the supplemental 
statements of the case issued in April 1999, January 2001 and 
March 2003 have informed the veteran of the information and 
evidence necessary to substantiate his claim.  In an November 
2001 letter, the RO notified the veteran of the development 
requested in the Board's October 2001 remand.  The veteran 
was requested to submit additional evidence or argument to 
support his claim within 60 days of the date of the letter; 
however, he was also informed that if he submitted additional 
evidence or information within one year of the date of the 
letter and VA determines that he is entitled to the benefits 
sought, VA might pay benefits from the date of his claim.  In 
an April 2003 statement, the veteran indicated that he had no 
additional evidence to submit and requested that his case be 
forwarded to the Board for adjudication.  It thus appears 
that the veteran was notified of the evidence he was expected 
to obtain and which evidence VA would obtain.  See 38 
U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
March 2003 supplemental statement of the case also notified 
the veteran of the applicable provisions of the VCAA. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Discussion

The veteran was diagnosed with hepatitis C in 1993.  Upon his 
separation from active duty, he filed a claim in April 1998 
seeking service connection for hepatitis C.  In a November 
1998 rating decision, the RO granted service connection for 
hepatitis C and assigned a 10 percent evaluation, effective 
April 1998.  The veteran appealed that decision with respect 
to the 10 percent evaluation.  In September 1999, the RO 
granted an increased evaluation to 30 percent, effective 
April 1998.  Inasmuch as the 30 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for an 
initial evaluation in excess of 30 percent for hepatitis C is 
a viable issue for appellate consideration by the Board.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Since the veteran's claim arises from his disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

A.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

During the course of the veteran's appeal, regulations 
pertaining to liver disorders were revised.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  However, 
the Board can apply the prior regulation to rate the 
veteran's disability for periods both preceding and 
subsequent to the effective date of the regulatory change if 
more favorable to the veteran's pending claim.  VAOPGCPREC 3-
2000 (2000).

The veteran's hepatitis is currently evaluated as 30 percent 
disabling under DC 7345.  Under DC 7345, in effect prior to 
July 2, 2001, a 30 percent rating was assigned for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation was warranted for moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating was assigned for marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by 
disability symptoms requiring rest therapy.  38 C.F.R.      § 
4.114; DC 7345 (2001).

Following the regulatory change on July 2, 2001, DC 7354 
provides a 20 percent evaluation for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For purposes of rating hepatitis C, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. §§ 4.114; DC 7354, Note (2) (2002).

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id. 

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id. 

The revised provisions also provide that sequelae, such as 
cirrhosis or malignancy of the liver, are to be evaluated 
under an appropriate diagnostic code, but the same signs and 
symptoms cannot be used as the basis for evaluation under DC 
7354 and under a diagnostic code for sequelae.  (See §4.14.).  
38 C.F.R. §§ 4.114; DC 7354, Note (1) (2002). 

B.  Factual Background

The veteran was first examined by VA for compensation 
purposes in April 1998.  At that time, the examiner recorded 
the veteran's complaints of intermittent "bad days" 
involving fatigue and malaise.  The veteran stated, however, 
that he worked eight to nine hours a day as a truck driver 
and had no problem with his current schedule.   He described 
an occasional aching sensation in the right upper quadrant of 
his abdomen.  He also reported a vague aching sensation in 
his knee and hip joints that did not limit his activity.  He 
denied ever having jaundice.  A physical examination revealed 
that the liver was not definitely palpable.  Laboratory 
testing was not accomplished.  The diagnoses included 
hepatitis C, active, despite two courses of interferon in 
1994; and alopecia as a result of interferon therapy. 

The veteran was seen at Fort Leonard Wood Hospital in August 
1998 for a one week history of vomiting and nausea after 
eating a tamale from a street vendor.  He denied diarrhea or 
fever.  He later commented that his symptoms were similar to 
those he experienced during prior hepatitis flare-ups.  
Objectively, the abdomen was soft with normal bowel sounds 
and tenderness to palpation along the edge of the liver.  The 
liver and spleen were nonpalpable.  No jaundice was present, 
and there was no distention of the liver.  An ultrasound of 
the right upper quadrant disclosed fatty infiltration of the 
liver.  The diagnosis was "probable exacerbation of 
hepatitis C." 

When examined by VA in April 1999, the veteran denied 
vomiting, hematemesis, or melena.  He also denied depression 
or anxiety, as well as episodes of colic or other abdominal 
pain including distention.  The veteran's only complaints 
involved fatigue and occasional weakness.  According to the 
veteran, he recently quit his job as a truck driver because 
he was afraid of falling asleep.  The examiner noted that the 
veteran was well developed and well nourished.  The veteran 
also appeared alert and cooperative and presented himself as 
pleasant and cooperative.  

Upon physical examination, his abdomen was soft, the edge of 
his liver was palpable and percussed to 10 centimeters, and 
there was no evidence of any splenomegaly, abdominal bruits 
or fluid waves.  Liver function tests revealed a serum 
glutamic pyruvic transaminase (SGPT) level of 28, a serum 
glutamic oxaloacetic transaminase (SGOT) level of 27, and an 
albumin level of 4.2.  The examiner noted that each of these 
levels was normal.  Based on these findings, the examiner's 
diagnostic impression was chronic hepatitis C without current 
elevation in liver function tests. 

At a VA examination in January 2001, the veteran's only 
complaints involved generalized fatigue and right upper 
quadrant pain.  He described the pain as constant and dull, 
which he rated at level 2 on a pain scale from 1 to 10.  He 
said he had been sleeping between nine and ten hours each 
night for the past two years, prior to which he only needed 
six to seven hours of sleep.  He reported feeling weak in 
that he was unable to lift heavy objects.  The veteran also 
reported occasional depression and anxiety for which he did 
not seek treatment.  He reported mild nausea two to three 
times a week, but said he maintained a good appetite and had 
consistently weighed between 210 and 217 pounds.  He said he 
worked in a warehouse and that his hepatitis and related 
fatigue did not interfere with his job. 

A physical examination revealed that the veteran did not have 
any difficulty getting on and off the examination table and 
did not use any assistive devices.  He was alert and oriented 
times three.  He measured 5'11 1/2" and weighed 210 pounds, 
which the examiner noted was his average weight during the 
past twelve months.  His abdomen was round and soft with 
right upper quadrant tenderness.  No rebound tenderness or 
guarding was noted.  Bowel sounds were normoactive times 
four.   No liver or spleen enlargement was present.  The 
liver measured 10 centimeters in length.  Liver function 
tests revealed an elevated SGOT level of 56, an elevated SGPT 
level of 107, and a normal albumin level of 3.8.  As a result 
of these findings, the diagnosis was "Hepatitis C with 
elevated SGOT and SGPT."

Pursuant to the Board's remand, the veteran underwent an 
additional VA examination in February 2003.  The examiner 
recorded the veteran's complaints of fatigue and weakness, a 
depressed mood, right upper quadrant pain, and joint pain 
over his whole body.  The veteran explained that his right 
upper quadrant pain had been gradually increasing, but he 
denied nausea, vomiting, hematemesis or melena.  He said the 
pain in his joints and upper quadrant was not severe enough 
to prevent him from doing normal daily activities required 
for his job.  He described his depressed mood as a decreased 
energy level and a "slow mood."  It was noted that he did 
not need to seek psychiatric treatment or take any 
antidepressant medication.  The veteran denied any history of 
weight loss and stated that he generally maintained a weight 
of 216 to 220 pounds.  He also denied a history involving 
yellow coloration of his eyes. 

Upon physical examination, the veteran was awake, alert, 
oriented and cooperative.  His weight was 216 pounds.  His 
abdomen was soft, and bowel sounds were present.  There was 
no evidence of any engorged pain, ascites, tenderness or 
hepatosplenomegaly.  The liver span was 10 centimeters.  
Liver enzymes showed a normal aminotransferase level of 29 
and a mildly elevated alanine aminotransferase level 44.  
There was an alkaline phosphatase level of 74, a total 
bilirubin level of 0.8, a protein level of 7.6, and an 
albumin level of 4.6.  Based on these findings, the diagnosis 
was "Hepatitis C virus infection status post treatment."  
The examiner noted that the veteran had continuous symptoms 
of weakness and fatigue, mild joint pain, and right upper 
quadrant pain, but that testing revealed improved liver 
enzymes.  The examiner also noted the following: "Normal 
aspartate aminotransferase with decreased trend of alanine 
aminotransferase from 53 to 44.  The rest of the liver 
functions are within normal limits.  There is no sign of 
liver failure." 

C.  Analysis

Applying the applicable criteria outlined above to the facts 
of this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's disability due to hepatitis C since the initial 
grant of service connection.  Under the former criteria, the 
next higher evaluation of 60 percent requires a showing of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
First, no examiner has indicated that the veteran has 
moderate liver damage.  The record shows normal liver 
function tests in April 1999, elevated liver function tests 
in January 2001, with improvement of liver enzymes when 
tested in February 2003.  The examiners have not reported 
these findings to be indicative of moderate liver damage.  

Second, evidence of disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
is also absent.  Although the veteran has reported fatigue, 
right upper quadrant pain and some depression, these symptoms 
have not been shown by the record to be disabling.  The 
veteran, for example, rated his abdominal pain at level 2 on 
a pain scale of 1 to 10, with 10 being the highest.  The 
veteran also denied depression until his January 2001 
examination, when he reported only occasional depression and 
anxiety.  The Board also emphasizes that the veteran has been 
able to maintain a full-time job during the entire period 
since filing his claim in April 1998.  The veteran told a VA 
examiner in April 1999 that he quit his job as a truck driver 
because of fatigue but is still able to maintain full-time 
employment at a warehouse.  Therefore disabling fatigue has 
not been shown.  In light of these findings, it is evident 
that the veteran does not meet the criteria for an evaluation 
in excess of 30 percent for his hepatitis C under the former 
criteria of DC 7345. 

Under the revised criteria, the Board points out that there 
is no longer a 30 percent evaluation and that the next higher 
evaluation of 40 percent is assigned for hepatitis manifested 
by daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  38 C.F.R. § 4.114, 
DC 7354.  The evidence in this case does not show the 
veteran's hepatitis C meets these criteria.

No medical evidence suggests, nor has the veteran alleged, 
that he suffers from incapacitating episodes having a total 
duration of at least four weeks during the past 12-month 
period.  As noted, an "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, DC 7354, 
Note (2).  Moreover, while the veteran has described daily 
fatigue and malaise, there is simply no evidence of anorexia 
or weight loss.  The veteran weighed 210 pounds when examined 
in January 2001 and 216 pounds when examined in February 
2003.  Medical examiners also described the veteran as 
appearing in good health.  Thus, neither minor weight loss 
nor anorexia has been shown.  Finally, the Board notes that 
hepatomegaly has not been objectively shown.  Hepatomegaly is 
enlargement of the liver.  Dorland's Illustrated Dictionary, 
754 (27th ed. 1994).  The veteran's liver measured 10 
centimeters when examined in January 2001 and in February 
2003, with no indication by either examiner that the 
veteran's liver was enlarged.  Accordingly, the veteran's 
hepatitis C does not meet the criteria for a 40 percent 
evaluation under the revised criteria of DC 7354.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's hepatitis C.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz, 15 Vet. App. at 148-49 (holding that the VCAA did 
not alter the benefit-of-the doubt doctrine). 

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the veteran stated that he quit his job as a 
truck driver because he was afraid of falling asleep at the 
wheel.  Since then, however, the veteran has maintained full-
time employment at a warehouse.  He also told a VA examiner 
in January 2001 that his hepatitis and related fatigue did 
not interfere with that job although on most recent 
examination, he did report that he had been more tired and 
weak after doing the same amount of activity or job.  He did, 
however, also note that he had not needed time off from his 
employment because of joint pain or right upper quadrant 
pain.  Moreover, no evidence shows that the veteran has been 
hospitalized for hepatitis C since filing his claim in April 
1998.  In short, while the Board acknowledges and has 
considered the evidence, both subjective and objective, 
regarding the impairment caused by the veteran's hepatitis C 
symptomatology, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board finds that the veteran's service-
connected hepatitis C does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  Thus, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial evaluation in excess of 30 percent for hepatitis C 
is denied. 




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

